Case 15-24374-TPA     Doc 82   Filed 12/23/20 Entered 12/23/20 07:55:23       Desc Main
                               Document     Page 1 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Thiago R. Demira                        :      Case No. 15-24374-TPA
Jacquelyn A. Demira                     :      Chapter 13
             Debtor(s)                  :
                                        :
Ronda J. Winnecour, Chapter 13          :
Trustee                                 :      Related to Doc. #77, 78 and 80
            Movant(s)                   :
                                        :      Hearing: 2/3/21 at 11:00 a.m.
             vs.                        :
                                        :
NewRez LLC dba Shellpoint Mortgage      :
Servicing                               :
           Respondent(s)                :


                      CHAPTER 13 TRUSTEE’S REPLY TO
                     RESPONSE TO NOTICE OF FINAL CURE



      Ronda J. Winnecour (“Trustee”) responds as follows:

      1.     This matter pertains to the Notice of Final Cure (“Notice”) of the mortgage

of NewRez LLC dba Shellpoint Mortgage Servicing (Claim 18) (“Mortgage Creditor”) filed

at Doc 77. The Notice states that the mortgage has been paid through November 30,

2020 (“Cure Date”), and the Debtor(s) are due to resume mortgage payments beginning

December 1, 2020 (“Debtor(s) Take-Over Date”). The Notice included a detailed list of

all payments made by the Trustee.

      2.     Mortgage Creditor’s response (at Doc 78) agrees that the debtor(s) have

paid in full the amount required to cure the prepetition default, but claims that the

Debtor(s) are due for 10/01/2020 in the amount of $3,599.70.

      3.     Trustee believes Mortgage Creditor has been paid through November

2020, and beyond.
Case 15-24374-TPA     Doc 82      Filed 12/23/20 Entered 12/23/20 07:55:23     Desc Main
                                  Document     Page 2 of 6


        4.   The Trustee disbursed payments in accordance with the Proof of Claim

filed by Mortgage Creditor and subsequent payment change notices in the amounts

and for the periods as follows:


                                                               Running Total
Begin          End                Mos   Pmt        Total
                                                               Paid
12/01/2015     01/01/2017         13    1,287.29   16,734.77   16,734.77
01/01/2017     11/01/2017         10    1,288.29   12,882.90   29,617.67
11/01/2017     11/01/2019         24    1,290.41   30,969.84   60,587.51
11/01/2019     11/01/2020         12    1,265.78   15,189.36   75,776.87
11/01/2020     12/01/2020         1     1,277.32   1,277.32    77,054.19


There were no Notice(s) of Postpetition Mortgage Fees, Expenses, and Charges filed.

        5.   The case was filed 11/30/2015. Trustee therefore treated the first post-

petition mortgage payment as coming due 12/1/2015. According to the Note, the

payment is due the 1st day of the month.

        6.   According to the Proof of Claim and subsequent filed payment change

notices, as set forth in the above table, the Trustee was to have paid the mortgage

creditor the sum total of $77,054.19 for the period 12/01/2015 to the Cure Date.

Trustee’s records reflect that the Mortgage Creditor was paid that amount

        7.   Trustee believes the Mortgage is paid through the Cure Date and that the

Notice of Final Cure should have indicated that the mortgage was current and cured

as of the Debtor(s) Take-Over Date. Still further, it appears to the Trustee, in reviewing

the Response, that Mortgage Creditor has been paid $1,277.32 post-Debtor(s) Take-

Over Date (in December 2020) and that, therefore, the next payment due date should

be 1/1/21.
Case 15-24374-TPA      Doc 82   Filed 12/23/20 Entered 12/23/20 07:55:23        Desc Main
                                Document     Page 3 of 6


        8.    If there is a real dispute over the pay-through date, a useful place

to start is for the Mortgage Creditor to provide a total of what it believes it should have

received for the applicable period and how it calculated the amount (in a table like the

Trustee prepared so it is easy to understand and the source of any discrepancy is

easily identified). This will at least provide a clue where the error may be. Trustee

would note, however, in the event that the Mortgage Creditor prepares such a table

and it comes up with different monthly payments than Trustee, it should identify the

date the applicable payment change notice was filed (or the source of its determination

of the monthly payment if different from a filed payment change notice).          Trustee

further notes that a possible source of the discrepancy is the Mortgage Creditor

using the payment due amount for the period 1/1/17 to 10/1/17 as being

$1,648.26 when, according the Order of Court at Doc 55 (entered 1/20/17 on

the Objection to Notice of Payment Change filed at Doc 48) the payment amount

was set at $1,288.29. The difference appears to equal the amount of claimed

deficiency.

        9.    Absent a showing that the Mortgage Creditor should have been paid

more than the amount paid, that being $77,054.19 by the Trustee and another

$1,277.32 by the Debtor(s) for December 2020, the Mortgage should be deemed cured

and current through December 2020, with the next payment due date of January 1,

2021.

        WHEREFORE, the Trustee respectfully requests that the Court determine that:

(a) the Trustee has disbursed all payments in accordance with the Debtor’s Chapter 13

Plan through November 30, 2020, as to the mortgage of NewRez LLC dba Shellpoint

Mortgage Servicing (Claim 18); (b) all prepetition arrears have been paid and the post-

petition payments are fully current as of December 31, 2020; and (c) Debtor(s) are to
Case 15-24374-TPA   Doc 82   Filed 12/23/20 Entered 12/23/20 07:55:23   Desc Main
                             Document     Page 4 of 6


have resumed direct payments for all payments coming due in and after December 1,

2020.

                                     RONDA J. WINNECOUR,
                                     CHAPTER 13 TRUSTEE

Date: December 23, 2020              By: /s/ Owen W. Katz
                                     Owen W. Katz, PA I.D. 36473
                                     Attorney for Chapter 13 Trustee
                                     U.S. Steel Tower, Suite 3250
                                     600 Grant Street
                                     Pittsburgh, PA 15219
                                     (412) 471-5566
                                     Email: okatz@chapter13trusteewdpa.com
Case 15-24374-TPA     Doc 82   Filed 12/23/20 Entered 12/23/20 07:55:23      Desc Main
                               Document     Page 5 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Thiago R. Demira                         :      Case No. 15-24374-TPA
Jacquelyn A. Demira                      :      Chapter 13
             Debtor(s)                   :
                                         :
Ronda J. Winnecour, Chapter 13           :
Trustee                                  :      Related to Doc. #77, 78 and 80
            Movant(s)                    :
                                         :      Hearing: 2/3/21 at 11:00 a.m.
             vs.                         :
                                         :
NewRez LLC dba Shellpoint Mortgage       :
Servicing                                :
           Respondent(s)                 :


                            CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd of December 2020, I served one true and correct

copy of the foregoing document on the following parties in interest by United States

first-class mail, postage prepaid, addressed as follows:

Joseph S. Sisca, Esquire
Office of the United States Trustee
Liberty Center, Suite 970
1001 Liberty Avenue
Pittsburgh, PA 15222-3721

Thiago and Jacquelyn Demira
3660 Ashland Drive
Bethel Park, PA 15102

Kenneth Steidl, Esquire
Steidl & Steinberg
707 Grant Street, Suite 2830
Pittsburgh, PA 15219

Mukta Suri, Esquire
Bonial & Associates, P.C.
P.O. Box 9013
Addison, Texas 75001
Case 15-24374-TPA   Doc 82   Filed 12/23/20 Entered 12/23/20 07:55:23   Desc Main
                             Document     Page 6 of 6


NewRez LLC dba Shellpoint Mortgage Servicing
c/o Shellpoint Mortgage Servicing
PO Box 10826
Greenville, SC 29603-0826



                                           /s/Rosa Richard
                                           Office of Chapter 13 Trustee
                                           U.S. Steel Tower – Suite 3250
                                           600 Grant Street
                                           Pittsburgh, PA 15219
                                           (412) 471-5566
                                           cmecf@chapter13trusteewdpa.com
